The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 19, 2014

                                       No. 04-13-00702-CR

                                     Jose Luis RODRIGUEZ,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR0547
                             Honorable Ron Rangel, Judge Presiding

                                           O R D E R

        Appellant’s brief was due March 3, 2014, but was not filed. The clerk of this court notified
appellant’s counsel of the deficiency by letter dated March 6, 2014. See TEX. R. APP. P. 38.8(b)(2).
The letter required appellant to respond in writing within ten days, explaining why the brief has not
been filed and demonstrating that counsel has taken affirmative steps to prepare and file the brief.
The letter further advised counsel that if an adequate response was not timely filed, the court would
abate the appeal for an abandonment hearing in the trial court. We have received no response.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we ORDER this
appeal abated and remanded to the trial court. We ORDER the trial court to conduct a hearing to
determine:

We ORDER the trial court to conduct a hearing to determine:

       (1) whether appellant desires to prosecute his appeal;

       (2) whether appellant is indigent. If appellant is indigent, the trial court must take
       steps to ensure effective assistance of counsel, including the appointment of counsel,
       if necessary;

       (3) if appellant is not indigent, whether appellant has made the necessary
       arrangements to file the brief, and when the brief will be filed; and

       (4) whether retained counsel has abandoned the appeal. Because sanctions may be
       necessary, the trial court should address this issue even if new counsel is retained or
       substituted before the date of the hearing.
The trial court may, in its discretion, receive evidence on the first three questions by sworn affidavit
from the appellant. The trial court shall, however, order the appellant’s counsel to be present at the
hearing.

        The trial court is further ordered to make written findings and conclusions on these issues.
The clerk and court reporter are ordered to file in this court on or before April 21, 2014, (1) a
reporter’s record of the hearing, and (2) a supplemental clerk’s record containing the court’s written
findings of fact, conclusions of law, and recommendations addressing the above issues.

         We order the clerk of this court to serve copies of this order on the trial court, all counsel,
the district clerk, and the court reporter.


                                                        _________________________________
                                                        Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 19th day of March, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court